Order issued October      5 , 2012




                                               In The
                                 (Court of Appeals
                         .fiftI Bistrirt øf rxas at Dallas
                                       No. 05-12-00438-CV


                        MARY PAT MCDOWELL, ET AL., Appellants

                                                  V.

                                     JEFF FRITTS, Appellee


                                             ORDER

       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellant, Mary Pat McDowell. Pursuant to 11 U.S.C. § 362, further

action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been lifted

and specifying what further action, if any, is required from this Court. See TEX. R. APP. P. 8.3.